IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RICARDO JEREMIAH,                            : No. 86 EM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
COURT OF COMMON PLEAS FOR THE                :
CITY OF PHILADELPHIA,                        :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus are GRANTED. The Court of Common

Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s pending filings

within 90 days. The Prothonotary is DIRECTED to serve this order on the President

Judge of the Court of Common Pleas of Philadelphia County.

      Justice Mundy did not participate in the consideration or decision of this matter.